Citation Nr: 0607288	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for mild idiopathic 
polyneuropathy, as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision.  Initially, the 
veteran requested a hearing before the Board but withdrew 
that request in a January 2006 correspondence.  An August 
2004 rating action denied service connection for, inter alia, 
post-traumatic stress disorder and migraine.  The veteran 
filed a timely notice of disagreement and a statement of the 
case was issued, but he did not perfect an appeal and the 
Board has no jurisdiction of those matters.  See 38 C.F.R. 
§ 20.200 (2005).  


FINDING OF FACT

Idiopathic polyneuropathy was not manifested in service or 
for more than three decades thereafter and a preponderance of 
the evidence is against a finding that it is related to 
service.


CONCLUSION OF LAW

Idiopathic polyneuropathy was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a March 2002 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in September 2002 and supplemental statements of the 
case (SSOCs) in May 2003 and December  2004, in which the 
appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claim.  The 
Board, therefore, believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefit sought.  Further, the claims file 
reflects that the September 2002 SOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Thus, to the extent that the letter 
notifying him of the VCAA may not have technically informed 
the appellant of each element of the VCAA, the appellant was 
nonetheless properly notified of all the provisions of the 
VCAA by the September 2002 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has not 
been prejudiced by the timing of the notice, since it was 
given prior to the rating decision.  The content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal  See 
Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA and private medical records have been obtained and there 
is no contention that additional relevant records have not 
been obtained.  The appellant has not indicated that he has 
any additional evidence to submit.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) A medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a chronic disease, such 
as organic diseases of the nervous system, became manifest to 
a degree of 10 percent or more within one year from the date 
of the veteran's termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In the present case, this presumption does not 
apply as the medical evidence shows that neuropathy did not 
manifest until many years after discharge.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002).

The veteran's Form DD 214 indicates that he had active 
military service from July 1966 to July 1968, and his 
decorations and awards include a Vietnam Service Medal and 
Vietnam Commendation Medal.  He had service in the Republic 
of Vietnam from December 1966 to December 1967.  Exposure to 
herbicides during his service in Vietnam is presumed.  

If a veteran was exposed to an herbicide agent during active 
service, acute and subacute peripheral neuropathy shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service.  See 38 C.F.R. § 3.309(e). 

Acute and subacute peripheral neuropathy must have manifested 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  
Additionally, acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.  

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600 
(June 24, 2002).

While the medical evidence clearly shows that the veteran 
currently has idiopathic polyneuropathy and neuropathy is 
included on the list of presumptive disabilities associated 
with herbicide exposure, presumptive service connection does 
not apply in this case.  There is no evidence that idiopathic 
polyneuropathy manifested to a degree of 10 percent within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active service.  Nor is there 
evidence that idiopathic polyneuropathy appeared within weeks 
or months of exposure to herbicides and resolved within two 
years of the date of onset.  The first indication of 
idiopathic polyneuropathy was not until January 2000 
(treatment records of A. J. Muyot, M.D), which is over three 
decades following the last possible exposure to herbicides 
(date of service discharge).  A treatment record from D. 
Harrington, M.D. dated in May 2000, noted that the veteran 
had numbness and tingling involving his feet and hands over 
the past year.  Giving the veteran the benefit of the doubt, 
the onset of symptoms was still over 30 years post-herbicide 
exposure. Therefore, presumptive service connection for 
idiopathic polyneuropathy is denied.  

Service connection on a direct basis likewise fails.  Service 
medical records are negative for findings of idiopathic 
polyneuropathy.  The examination at service separation did 
not note idiopathic polyneuropathy.  There is also no opinion 
which provides a nexus between the currently diagnosed 
idiopathic polyneuropathy and active service.  The veteran's 
disability has been characterized as idiopathic 
polyneuropathy.  "Idiopathic" has been defined as of 
unknown cause of spontaneous origin.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 905 (30th Ed.2003).  Accordingly, the 
etiology of the veteran's disability is unknown and cannot be 
attributed to service.  Furthermore, as discussed above, the 
first indication of polyneuropathy is not for over three 
decades post-service discharge.  Therefore, service 
connection for idiopathic polyneuropathy is not warranted.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for idiopathic 
polyneuropathy because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses idiopathic 
polyneuropathy, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating idiopathic polyneuropathy to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

To the extent that the veteran himself has claimed his 
idiopathic polyneuropathy is related to service and 
acquaintances have attested to his having foot problems for 
years since his active duty, as laymen, they have no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's idiopathic polyneuropathy was incurred in 
or is otherwise related to service, including as due to 
exposure to herbicides.  When the preponderance of evidence 
is against a claim, it must be denied.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for mild idiopathic 
polyneuropathy, as due to herbicide exposure, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


